ORDER
PER CURIAM.
A jury assessed plaintiff’s damages at $4,000.00 but found plaintiff and defendant each fifty percent at fault. Plaintiff appeals from the ensuing $2,000.00 judgment. We find the evidence supports the submission of defendant’s comparative fault theories.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memoran*372dum opinion for their information only setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).